

115 HR 4864 IH: No Haven for Dangerous Fugitives Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4864IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mrs. Noem (for herself and Mr. Gowdy) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to penalize unlawful flight to avoid prosecution into or from Indian country. 
1.Short titleThis Act may be cited as the No Haven for Dangerous Fugitives Act of 2018. 2.Flight to avoid prosecution or giving testimonySection 1073 of title 18, United States Code, is amended by inserting after Whoever moves or travels in interstate or foreign commerce the following: or is present within the special maritime and territorial jurisdiction of the United States, or enters or leaves Indian country (as such term is defined in section 1151),. 
3.Sense of CongressIt is the sense of Congress that Federal, State, and local governments should respect Tribal sovereignty at all times, including by engaging in all reasonable efforts to reach extradition agreements with Indian Tribes.  